DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 and 7 have been examined.
Claims 6 and 8-15 have been canceled by the Applicant. 
Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 103  rejection, Applicant is of the opinion that prior art fails to teach “wherein the voter terminal includes a display outputting an initial password input window for receiving the initial password and a vote password input window for receiving the vote password, and determines a vote value based on a location of a different digit between the initial password and the vote password, and wherein the vote value from the voter terminal is not received in the vote authentication server”. However, Examiner respectfully disagrees. 
With respect to “wherein the voter terminal includes a display outputting an initial password input window for receiving the initial password and a vote password input window for receiving the vote password, and determines a vote value based on a location of a different digit between the initial password and the vote password, and wherein the vote value from the voter terminal is not received in the vote authentication server” these limitation does not have any patentable weight because these limitations are outside the scope of the claimed vote authentication server. For example, claim 1 recites “A voter authentication server comprising: a transceiver…; at least one processor to implement: a vote token management unit…; a vote token identification unit…; and a block chain unit…” However, voter terminal is not part of the claimed vote authentication server. Therefore, the functions performed by a voter terminal are outside the scope of the claim. Therefore, the rejection is maintained. 
The following assertion of face have gone unchallenged as stated in office action mailed on 06/22/2022 and therefore considered admitted prior art:
A Practical byzantine fault tolerance (PBFT) algorithm
Double encryption

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instance case, claims 1-5 and 7 are directed to vote authentication server. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to issuing and storing vote data which is an abstract idea. Specifically, the claims recite “receive vote authority authentication request…; issue a vote token…; receive the vote token…; assign an identification code to the issued vote token…; creating a block …using the vote token…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receive vote authentication request information, issuing a vote token and receive the vote token, assigning an identification code to the issued vote token and creating a block using the vote token  which is a process that deals with managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
Additionally, the claims are directed to issuing and storing information which is an abstract idea of mental process. The claims involve a series of steps for receive vote authentication request information, issuing a vote token and receive the vote token, assigning an identification code to the issued vote token and creating a block using the vote token which is a process that deals with concepts performed by a human using pen and paper (including observation, evaluation, judgment, option) more specifically involve issuing and storing information. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case mental processes and certain methods of organizing human activity, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, server, transceiver and units merely use a computer as a tool to perform an abstract idea. Specifically, units and server perform the steps of receive vote authentication request information, issuing a vote token and receive the vote token, assigning an identification code to the issued vote token and creating a block using the vote token. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of server, transceiver and units, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract issuing and storing information. As discussed above, taking the claim elements separately, server, transceiver and units performs the steps of receive vote authentication request information, issuing a vote token and receive the vote token, assigning an identification code to the issued vote token and creating a block using the vote token. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of issuing and storing information. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of issuing and storing the information. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the vote value from the voter terminal is not received in the vote authentication server” however, specification does not describe this limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.(MPEP 2173.05(i)).
Specification discloses: As described above, according to the electronic voting system of the embodiment, information on the right of vote (voter) is stored in the authentication server 200 and information on the vote value (voted candidate) may be stored in the vote server 300, so the right of vote and the vote value may be stored separately from each other. That is, the authentication server 200 may know information about the voter, but does not know information about the voted candidate (See published paragraph 0052) but does not describe the above limitation.
Claims 2-5 and 7 are also rejected as each depends from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a voter public key received from the voter terminal and an authentication server private key received from the voter terminal” it is unclear to one of the ordinary skills in the art because voter public key and server private key was never received from the voter terminal. In other words, there are missing steps of receiving voter public key and server private key from the voter terminal. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Santilli (US 20190020471) in view of Shiralkar (US 10979225).
With respect to claim 1 Santilli discloses: 
a transceiver configured to receive vote authority authentication request information transmitted from a voter terminal (See paragraph 0055 and 0094-0095); 
a vote token management unit configured to issue a vote token according to vote authority authentication, provide the vote token to the voter terminal (See paragraph 0042, 0055 and 0095), and; 
a vote token identification unit configured to assign an identification code to the issued vote token and store the identification code of the issued vote token (See paragraph 0055, 0097); and 
a block chain unit configured to create a block of an authentication block chain network using the vote token provided to the voter terminal (See paragraph 0112, 0116).
Santilli does not explicitly disclose: receive the vote token from the voter terminal when a voting is completed and block include the vote token provided from the voter terminal. 
Shiralkar discloses: a vote token management unit configured to issue a vote token according to vote authority authentication, provide the vote token to the voter terminal and receive the vote token from the voter terminal when a voting is completed (See column 13 line 1-30). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Santilli reference with Shiralkar reference in order to provide user authentication. 
Santilli discloses storing plurality of data in the block of an authentication (See paragraph 0116). Santilli system is capable of storing any information in the block such as token or password or identifier provided and received from the client. Therefore, it would have been obvious by the Santilli system to store any kind of data because type of data does not change the functionality of the system.  
With respect to “wherein the voter terminal includes a display outputting an initial password input window for receiving the initial password and a vote password input window for receiving the vote password, and determines a vote value based on a location of a different digit between the initial password and the vote password, and wherein the vote value from the voter terminal is not received in the vote authentication server” these limitation does not have any patentable weight because these limitations are outside the scope of the claimed vote authentication server. For example, claim 1 recites “A voter authentication server comprising: a transceiver…; at least one processor to implement: a vote token management unit…; a vote token identification unit…; and a block chain unit…” However, voter terminal is not part of the claimed vote authentication server. Therefore, the functions performed by a voter terminal are outside the scope of the claim and does not have patentable weight.

With respect to claim 2 Santilli in view of Shiralkar discloses all the limitations as described above. Santilli further disclose: wherein the vote token management unit provides the vote token and the identification code assigned to the vote token to the voter terminal, and is provided with the vote token and the identification code from the voter terminal; wherein the vote token identification unit is configured to compare the identification code of the vote token provided to the voter terminal with the identification code of the vote token provided from the voter terminal to check whether a voter votes or not. (See paragraph 0055, 0097).

With respect to claim 3 Santilli in view of Shiralkar discloses all the limitations as described above. Santilli in view of Shiralkar does not explicitly disclose: wherein a block of the 2PRELIMINARY AMENDMENTAttorney Docket No.: Q252364Appln. No.: 16/735,168authentication block chain network is created through a practical byzantine fault tolerance (PBFT) consensus algorithm. However, Examiner takes Official Notice that PBFT is old and well-known algorithm at the time invention was filed. Therefore, it would have been obvious to one of the ordinary skills in the art to substitute Santilli algorithm with the known PBFT algorithm in order to yield a predictable result.

With respect to claim 4 Santilli in view of Shiralkar discloses all the limitations as described above. Santilli further disclose: wherein the vote token management unit is configured to transmit the vote token provided to the voter terminal to a vote server that receives the vote value (See paragraph 0112, 0116). Additionally, with respect to “a voter server that receives the vote value” is outside the scope of the claim and therefore, does not have any patentable weight. 

With respect to claim 5 Santilli in view of Shiralkar discloses all the limitations as described above. Santilli discloses: an encryption unit, wherein the encryption unit is configured to encrypt the vote token provided to the voter terminal (See paragraph 0070) Santilli in view of Shiralkar does not explicitly disclose encryption is done by using a public key key and server key. However, Santilli system is capable of performing the encryption with any key because type of the key will not change the functionality of the Santilli system. Further, Examiner takes Official Notice double encryption is old and well known in the art at the time application was filed. Therefore, it would have been obvious to one of the ordinary skills in the art to use known technique of double encryption in order to yield a predictable result of securing the information.

With respect to claim 7 Santilli in view of Shiralkar discloses all the limitations as described above. Shiralkar further discloses: wherein the vote token management unit is configured to grant one vote token to one voter in order to implement a principle of an equal election (See column 4 lines 38-43 and column 13 lines19-46). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dennis (US 10846762) discloses practical byzantine fault tolerance algorithm.
MORECKI (US 20130268752) describe double encryption.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685